     Case 2:21-cv-01217-RFB-EJY Document 5 Filed 07/30/21 Page 1 of 4




 1
                                   UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                     ***
 4
      WILSON EARL LOVE,                                         Case No. 2:21-cv-01217-RFB-EJY
 5
                     Plaintiff,                                       ORDER
 6                                                                      and
              v.                                            REPORT AND RECOMMEDANTION
 7
      THE LVMPD,                                             Re: Plaintiff’s Complaint (ECF No. 4-1)
 8
                     Defendant.
 9

10          Plaintiff is pro se in this action and requests to proceed in forma pauperis under 28 U.S.C. §
11   1915. ECF No. 3. Plaintiff also files a Motion to Amend his Complaint and an Amended Complaint.
12   ECF Nos. 4, 4-1. This is Plaintiff’s second complaint based on identical facts although on this
13   occasion Plaintiff names the Las Vegas Metropolitan Police Department (“LVMPD”) as the only
14   defendant.
15   I.     IN FORMA PAUPERIS APPLICATION
16          Plaintiff submitted the affidavit required by § 1915(a) showing an inability to prepay fees
17   and costs or give security for them. ECF No. 3. Thus, Plaintiff’s request to proceed in forma
18   pauperis is granted.
19   II.    SCREENING THE COMPLAINT
20          Upon granting a request to proceed in forma pauperis, a court must screen the complaint
21   under 28 U.S.C. § 1915(e)(2). In screening the complaint, a court must identify cognizable claims
22   and dismiss claims that are frivolous, malicious, fail to state a claim on which relief may be granted,
23   or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
24   Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for failure to state
25   a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112
26   (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient factual matter,
27   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
28   662, 678 (2009). The court liberally construes pro se complaints and may only dismiss them “if it
                                                       1
     Case 2:21-cv-01217-RFB-EJY Document 5 Filed 07/30/21 Page 2 of 4




 1   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would

 2   entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (internal citation

 3   omitted).

 4           In considering whether the complaint is sufficient to state a claim, all allegations of material

 5   fact are taken as true and construed in the light most favorable to the plaintiff. Wyler Summit P’ship

 6   v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (internal citation omitted). Although

 7   the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff must

 8   provide more than mere labels and conclusions. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 9   (2007). A formulaic recitation of the elements of a cause of action is insufficient. Id. Unless it is

10   clear the complaint’s deficiencies could not be cured through amendment, a pro se plaintiff should

11   be given leave to amend the complaint with notice regarding the complaint’s deficiencies. Cato v.

12   United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

13           Plaintiff’s Motion to Amend is granted as Plaintiff’s filing followed the instructions provided

14   by the Court in its Advisory Letter. ECF No. 2. Applying the screening standards to Plaintiff’s

15   Amended Complaint, the Court finds Plaintiff fails to allege sufficient facts upon which to evaluate

16   his claims. As Plaintiff pleaded in his prior action (2:20-cv-2095-KJD-EJY), Plaintiff again alleges

17   violations of the Fourth and Fourteenth Amendment under 42 U.S.C. § 1983. ECF No. 4-1 at 1.

18   However, Plaintiff’s Complaint is devoid of any description to support the alleged offenses other

19   than to state that he suffered a “total miscarriage [of] justice” by virtue of an unreasonable search

20   and seizure. ECF No. 4-1 at 1 (internal alterations omitted). Even construing all allegations of

21   material fact as true and in the light most favorable to Plaintiff (Wyler Summit P’ship, 135 F.3d at

22   661), Plaintiff’s conclusory statements are insufficient to state claims for relief that are plausible on

23   their face.

24           Further, and more importantly, dismissal of this action is appropriate because the sole

25   Defendant named by Plaintiff is immune from suit based on its alleged responsibility for the actions

26   of individual officers. Monell v. Department of Soc. Servs. of City of New York, 436 U.S. 658, 693–

27   94 (1978). To bring a claim for the deprivation of a constitutional right by a local governmental

28   entity, such as the LVMPD, Plaintiff “must establish: (1) that he possessed a constitutional right of

                                                       2
     Case 2:21-cv-01217-RFB-EJY Document 5 Filed 07/30/21 Page 3 of 4




 1   which he was deprived; (2) that the municipality had a policy; (3) that this policy ‘amounts to

 2   deliberate indifference’ to the [P]laintiff’s constitutional right; and (4) that the policy is the ‘moving

 3   force behind the constitutional violation.’” Oviatt By & Through Waugh v. Pearce, 954 F.2d 1470,

 4   1474 (9th Cir.1992) (citing City of Canton, Ohio v. Harris, 489 U.S. 378, 389–91 (1989)). “[A]

 5   plaintiff seeking to establish municipal liability on the theory that a facially lawful municipal action

 6   has led an employee to violate a plaintiff's rights must demonstrate that the municipal action was

 7   taken with ‘deliberate indifference’ as to its known or obvious consequences.” Board of the County

 8   Comm'rs v. Brown, 520 U.S. 397, 407 (1997) (citing City of Canton, Ohio, 89 U.S. at 388–89). “A

 9   showing of simple or even heightened negligence will not suffice.” Brown, 520 U.S. at 407.

10           Plaintiff’s claim is also likely futile because the statute of limitations for a Fourth

11   Amendment violation is two years (based on the State of Nevada’s two year limitation on personal

12   injury suit). Owens v. Okure, 488 U.S. 235, 249–250 (1989); NRS 11.190(4)(e). Plaintiff states he

13   was arrested in May 1996, approximately twenty-five (25) years ago. While the statute does not

14   begin to run until the Plaintiff is detained pursuant to legal process (Wallace v. Kato, 549 U.S. 384,

15   393 (2007), it is difficult to imagine that Plaintiff’s detention from a 1996 arrest would have occurred

16   less than two years ago.

17   III.    ORDER

18           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Application for Leave to Proceed

19   In Forma Pauperis (ECF No. 3) is GRANTED. Plaintiff will not be required to pay the filing fee in

20   this action. Plaintiff is permitted to maintain this action to conclusion without the necessity of

21   prepayment of any additional fees or costs or the giving of a security for fees or costs. This Order

22   granting leave to proceed in forma pauperis does not extend to the issuance of subpoenas at

23   government expense.

24           IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend (ECF No. 4) is GRANTED.

25

26

27

28
                                                        3
     Case 2:21-cv-01217-RFB-EJY Document 5 Filed 07/30/21 Page 4 of 4




 1   IV.    RECOMMENDATION

 2          IT IS HEREBY RECOMMENDED that Plaintiff’s Amended Complaint (ECF No. 4-1)

 3   against Defendant the Las Vegas Metropolitan Police Department be DISMISSED with prejudice as

 4   amendment would be futile.

 5          DATED this 30th day of July, 2021.

 6

 7
                                                   ELAYNA J. YOUCHAH
 8                                                 UNITED STATES MAGISTRATE JUDGE
 9

10

11                                                 NOTICE

12          Pursuant to Local Rule IB 3-2, any objection to this Finding and Recommendation must be

13   in writing and filed with the Clerk of the Court within fourteen (14) days. The Supreme Court has

14   held that the courts of appeal may determine that an appeal has been waived due to the failure to file

15   objections within the specified time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also

16   held that (1) failure to file objections within the specified time and (2) failure to properly address

17   and brief the objectionable issues waives the right to appeal the District Court’s order and/or appeal

18   factual issues from the order of the District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir.

19   1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

20

21

22

23

24

25

26

27

28
                                                      4
